United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  August 4, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 05-30032
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

CONTRELL COLEMAN,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                     USDC No. 5:04-CR-50085
                       --------------------

Before SMITH, GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Contrell Coleman appeals his convictions following a jury

trial for possession with intent to distribute 50 grams or more

of cocaine base in violation of 21 U.S.C. § 841(a)(1) and

(b)(1)(A)(iii), possession of a firearm during and in relation to

a drug trafficking crime in violation of 18 U.S.C. § 924(c)(1),

and possession of a firearm by a convicted felon in violation of

18 U.S.C. § 922(g)(1).   He argues that the evidence was

insufficient to support his convictions.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-30032
                                 -2-

     The evidence established that a large amount of drugs and a

firearm were seized by law enforcement officers from the master

bedroom of an apartment that was jointly occupied by Coleman and

others.   The bedroom was used by Coleman and his girlfriend, and

Coleman’s girlfriend testified that the drugs and firearm

belonged to Coleman.    The drugs were individually packaged and a

representative number of the packages were tested and found to

contain cocaine base.   The net weight of the packages was more

than 50 grams.   There was nothing in the evidence to indicate

that the individually wrapped packages did not contain the same

substance or that the samples tested by the expert were not

representative of the all of the packages seized.   Accordingly,

after viewing the evidence in the light most favorable to the

Government with all reasonable inferences being made in support

of the jury’s verdict, we conclude that the evidence was

sufficient to show that Coleman knowingly possessed 50 grams or

more of cocaine base with the intent to distribute it.     See

United States v. Moser, 123 F.3d 813, 819 (5th Cir. 1997); United

States v. Miller, 146 F.3d 274, 280 (5th Cir. 1998); United

States v. Mergerson, 4 F.3d 337, 349 (5th Cir. 1993); see also

United States v. Polk, 56 F.3d 613, 620 (5th Cir. 1995).

     The evidence also established that the firearm was found on

top of Coleman’s identification card in the same dresser where

the drugs were found, that Coleman was possessing the firearm

illegally because he had a prior conviction, and that the firearm
                           No. 05-30032
                                -3-

was on top of two magazines loaded with ammunition.     Thus, the

evidence was sufficient to show that Coleman possessed the

firearm in furtherance of a drug trafficking offense.    See United

States v. Ceballos-Torres, 218 F.3d 409, 410-11, 414-15 (5th

Cir.), amended in other part, 226 F.3d 651 (5th Cir. 2000).

     Given the above-noted evidence and Coleman’s stipulations

that he was a convicted felon at the time of his arrest and that

the firearm in question had traveled in interstate commerce,

there was sufficient evidence to convict him of being a felon in

possession of a firearm.   See United States v. Ybarra, 70 F.3d
362, 365 (5th Cir. 1995); United States v. De Leon, 170 F.3d 494,

496 (5th Cir. 1999).   Coleman’s convictions are therefore

AFFIRMED.